Name: Commission Regulation (EEC) No 1490/80 of 13 June 1980 amending Regulation (EEC) No 1380/75 laying down detailed rules for the application of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 6 . 80 Official Journal of the European Communities No L 148/37 COMMISSION REGULATION (EEC) No 1490/80 of 13 June 1980 amending Regulation (EEC) No 1380/75 laying down detailed rules for the appli ­ cation of monetary compensatory amounts respect of products for which an application for repayment or remission of import duties has been submitted in accordance with Regulation (EEC) No 1430/79 and where the repayment or remis ­ sion is conditional upon the re-exportation to a non-member State or the destruction of the products . 2 . where on re-export the application for repay ­ ment or remission has not yet been approved, any negative monetary compensatory amounts shall be secured and no positive monetary compensatory amount may be granted before the decision is made . 3 . where the application for repayment or remission has been approved by the decision ­ making authority and Article 23 of Regulation (EEC) No 1430/79 is applicable, no negative mone ­ tary compensatory amounts shall be levied nor shall any positive amounts be granted on re-expor ­ tation of the products concerned . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States (*), as last amended by Regulation (EEC) No 101 1 /80 (2), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1380/75 (3), as last amended by Regulation (EEC) No 1 1 50/79 (4), lays down detailed rules for the applica ­ tion of monetary compensatory amounts ; Whereas Council Regulation (EEC) No 1430/79 (5 ) provides that import duties may be repaid or remitted in certain cases ; whereas, in cases where the repay ­ ment or remission is conditional upon re-exportation or destruction , the aim is to treat the products as if they had not been imported into the Community ; whereas this aim can be achieved only if the provi ­ sions on monetary compensatory amounts laid down in Regulation (EEC) No 1380/75 are amended ; Whereas the principles laid down in Regulation (EEC) No 1430/79 should also apply to monetary compensa ­ tory amounts levied in intra-Community trade ; Whereas positive monetary compensatory amounts are amounts charged on imports and granted on exports ; whereas negative monetary compensatory amounts are amounts charged on exports and granted on imports ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant management committees, HAS ADOPTED THIS REGULATION . Article 1 Regulation (EEC) No 1380/75 shall be amended as follows : 1 . The following Articles 6b and 6c shall be added : 'Article 6b 1 . This Article lays down provisions for the application of monetary compensatory amounts in 4. Where the application for repayment or remission has been approved by the decision ­ making authority and the products were not subject to monetary compensatory amounts at the time of release for free circulation but are subject to monetary compensatory amounts on re-exporta ­ tion :  no monetary compensatory amount shall be applied on re-exportation if the customs export formalities are completed in the Member State where the products were originally imported,  normal monetary compensatory amounts shall be applied on the re-exportation if the customs export formalities are completed in another Member State but the exporting Member State may on request apply the amount which was applied at the time of import into that Member State . ( «) OJ No L 106 , 12 . 5 . 1971 , p. 1 . (2 OJ No L 108 , 26 . 4 . 1980, p. 3 . (3 ) OJ No L 139 , 30 . 5 . 1975, p . 37 . ( «) OJ No L 144, 13 . 6 . 1979 , p . 8 . 5 . Where destruction is requested of products which at the time of release for free circulation were not subject to monetary compensatory amounts and the destruction is to take place in a(5 ) OJ No L 175, 12 . 7 . 1979 , p. 1 . No L 148 /38 Official Journal of the European Communities 14 . 6 . 80 Member State other than that where the products were released for free circulation :  the authorization to destroy the products shall , when the Member State where the destruction is to be carried out applies negative monetary compensatory amounts, be conditional upon the repayment to the competent authorities of that Member State of the monetary compensa ­ tory amount granted on import into the said Member State ,  the Member State where the destruction is to be carried out may, if positive monetary compensatory amounts were applied on import into that Member State, allow repayment to the person concerned of the amount levied . Article 60 Where the provisions of Regulation (EEC) No 1430/79 are complied with and Article 23 of that Regulation is applicable, the negative monetary compensatory amount to be applied on re-exporta ­ tion shall , in cases where the monetary compensa ­ tory amount on import exceeded the import duties , be the net amount granted on import . If at the time of re-exportation no decision has been made as regards the fulfilment of the conditions provided by Regulation (EEC) No 1430/79 , the monetary compensatory amount fixed for the export shall be secured .' 2 . Article 7 shall be replaced by the following : 'Article 7 In trade between Member States , Articles 8 to 1 5b shall apply .' 3 . The following Article 15b shall be added : Article 15b The provisions of Regulation (EEC) No 1430/79 shall apply mutatis mutandis in respect of mone ­ tary compensatory amounts levied in intra-Commu ­ nity trade .' Article 2 This Regulation shall enter into force on 1 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 June 1980 . For the Commission Finn GUNDELACH Vice-President